 In the Matter of AUTOMATIC SCREW MACHINE COMPANYAND ERNESTM. CARLSON, ESTHER CARLSON, ARTHUR ANDERSEN, AND MARTHAANDERSEN, INDIVIDUALLY AND AS CO-PARTNERS, D/B/A AUTOMATICSCREW MACHINE COMPANYandUNITED ELECTRICAL, RADIO & MA-CHINEWORKERS OF AMERICA, LOCAL 1421, CIOCase No. C-2686.-Decided September 7, 19413DECISIONANDORDEROn July 27, 1943, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondentshad engaged in and were engaging in certain unfair labor practices,and recommending that they cease and desist from the unfair laborpractices found and take certain affirmative action, as set out in thecopy of the Intermediate Report attached hereto, and that the com-plaint be dismissed as to the remaining allegations.The respondentsfiled no exceptions to the Intermediate Report and did not requestoral argument before the Board.The Board has considered the rul-ings of the Trial Examiner at the hearing and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report and the entireIecord in the case.Although some of the Trial Examiner's findingsare based largely upon factual inferences drawn from credible testi-mony, in view of the record as a whole and particularly the significantfailure of the respondents to file exceptions to the Intermediate Re-port, we see no reason for disturbing his findings.Accordingly, uponthe entire record in the case, the Board hereby adopts the findings,conclusions, and recommendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondents, Automatic Screw MachineCompany and Ernest M. Carlson, Esther Carlson, Arthur Andersen,and Martha Andersen, individually and as co-partners, doing busi-ness as Automatic Screw Machine Company, Los Angeles, California,and their officers, agents, successors, and assigns, shall:52 N. L. R B., No. 79.4S8 AUTOMATIC SCREW MACHINE COMPANY4891.Cease and desist from :(a)Discouraging membership in United Electrical, Radio & Ma-chineWorkers of America, Local 1421, CIO, or in any other labororganization of their employees, by discharging or refusing to rein-state any of their employees, or by discriminating in any other man-ner in regard to their hire or tenure of employment or any term or-condition of their employment;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutual aid-or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Raymond W. Martin immediate and full reinstate-ment to his former or a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges;(b)Make whole Raymond W. Martin for any loss of pay he hassuffered by reason of the respondents' discrimination against him, bypayment to him of a sum of money equal to the amount which he-normally would have earned as wages during the period from the dateof his discharge to the date of the respondents' offer of reinstatement,.less his net earnings during such period;(c)Post immediately in conspicuous places throughout their plantsin Los Angeles, California, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to their em--ployees stating : (1) that the respondents will not engage in the conductfrom which they are ordered to cease and desist in paragraphs 1 (a),and (b) of this Order; (2) that the respondents will take the aftirma=tive action set forth in paragraphs 2 (a) and (b) of this Order; and (3)that the respondents' employees are free to become and remain mem-bers of United Electrical, Radio & Machine Workers of America,Local 1421, CIO, and that the respondents will not discriminate against-any employee because of his membership or activity in that organ-ization;(d)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what steps-the respondents have taken to comply herewith.AND,IT IS FURTHER ORDERED that the complaint, as amended, insofaras it alleges that the respondents (1) engaged in surveillance of meet-ings of the Union and interrogated 'employees in the vicinity of theunion hall, (2) referred to union members and officers in derogatoryand opprobrious terms, (3) required employees to sign statements. 490DECISIONSOF NATIONALLABOR RELATIONS BOARDrepudiating their former union activity as a condition of reemploy-ment, and (4) granted leadmen power to prevent employees workingunder them from receiving additional wage increases, be, and it herebyis,dismissed.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. George H. O'Brien,for the Board.Mr. Oscar W. HouqeandMr. Walter T. Spreckels,of Los Angeles, Calif., forthe respondents.Mr. George M. Dodson,andKatz, Gallagher & Margolis,byMr.Melton S.Tyre,of Los Angeles, Calif., for the Union.STATEMENT OF THE CASEUpon first amended charges filed on May 12, 1943, by United Electrical, Radio& Machine Workers of America, Local 1421, CIO, herein called the Union, theNational Labor Relations Board, herein called the Board, by the RegionalDirector for the Twenty-first Region (Los Angeles, California), issued its com-plaint dated May 12,.1943, against Automatic Screw Machine Company andErnest M. Carlson and Arthur Andersen. individually and as co-partners, doingbusiness as Automatic Screw Machine Company, Los Angeles, California, hereincalled the respondents,' alleging that the respondents had engaged in and wereengaging in unfair labor practices within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint, accompanied by notices of hear-ing thereon, were duly served upon the respondents and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the respondents: (1) on or about November 21, 1942, discharged RaymondW. Martin because of his membership and activities on behalf of the Union andhave since failed and refused to reinstate him, thereby discriminating in regardto hire and tenure of employment within the meaning of Section 8 (3) of theAct; and (2) since October 15, 1942, and thereafter, through various officials,agents, and supervisory employees interfered with, restrained, and coerced theiremployees in the exercise of the rights guaranteed in Section 7 of the Act, by(a) revising the respondents' wage schedule and granting to ]eadmen authorityto prevent employees from receiving additional wage increases; (b) preparing'a statement requiring respondents' employees to state that the signers thereofwould oppose any union in respondents' plant; (c) advising employees not tojoin any union and stating to employees `that if the plant was organized wageswould he reduced; (d) referring to union members and officers in derogatory andopprobrious terms: (e) instructing leadmen to ascertain the names of Unionmembers and to keep special watch on such employees; (f) warning employeesthat respondents had discharged other employees for attempting to start a union ;(g) spying upon and interrogating employees; and (h) requiring employees tosign statements repudiating their former union activity as a condition of re-employment.IUpon motion of counsel for the respondents,granted by the undersigned,the complaintand answer were amended at the hearing to designate the respondents as they appear inthe caption herein. AUTOMATIC SCREW MACHINE COMPANY491On or about May 22, 1943, the respondents filed with the Regional Directora motion for a bill of particulars, which was referred by the Regional Directorto the undersigned, Charles W. Schneider, the Trial Examiner duly designatedby the Chief Trial Examiner, for disposition.Pursuant to notice a hearing was held at Los Angeles, California on June 14to 19, 1943, before the undersigned.The Board, the respondents; and the Unionwere represented by counsel and participated in the hearing.Full opportunityto be beard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the beginning of the bearing, the undersigned denied the respondents' mo-tion for a bill of particulars.At the hearing the respondents filed an answeradmitting the allegations of the complaint with respect to the nature of theirbusiness but denying that they had engaged in the alleged unfair labor prac-tices.The answer averred that Raymond W. Martin was discharged for causeon or about November 21. 1942. At the close of the hearing, upon motion ofcounsel for the Board, the undersigned dismissed the allegations of the complaintaverring that the respondents' had referred to union members and officers inderogatory and opprobrious terms; and that the respondents had required em-ployees to sign statements repudiating their former union activity as a conditionof reemployment.A motion of counsel for the Board, not opposed, to amendthe complaint, answer and other formal documents to conform to the proofwith respect to names, dates and similar minor inaccuracies, was granted bythe undersigned.At the conclusion of the hearing, the parties argued orallybefore the 1Trial Examiner, but stated that they did not desire to submit briefsto the undersigned.On July 20, 1943, counsel for the Board and for the respondents entered into awritten stipulation for correction of the record.On July 26, 1943, the under-signed issued an order correcting the record in accordance with the stipulation.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes, in addition to the above, the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSAutomatic Screw Machine Company,is a co-partnership registered under thelaws of the State of California,and engaged in the business of manufacturingscrew machine products at Los Angeles,California.The partnership consists ofErnest M Carlson,Esther Carlson,Arthur Andersen and Martha Andersen asequal partners.In connection with their business the respondents operate twoplants known as plants Nos.1 and 2 in the City of Los Angeles.In 1942 therespondents purchased raw materials,consisting principally of steel, brass andzamack No.2, valued at approximately several million dollars, all of which wasshipped to the respondentsfrompoints outside the State of California.Therespondents sold in 1942 finished products valued at approximately five to sixmillion dollars of which about 75 percent was sold to the United States Govern-ment.The respondents employ approximately 1,200 employees.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local 1421, CIO, is alabor organization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the respondents. ,492DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNF-\IR LABOR PRACTICESA. Interference,restraint and coercion1BackgroundThere is no evidence of any union activity among the respondents' employeesprior to October 13, 1942.On or about the latter date 2 George Black and GunnarWenberg, employees of the respondents, called on Arthur Andersen, one of therespondents, and Harry Smith, the general superintendent, and requested pay,increases.3Some discussion followed, but no understanding was reached whichwas satisfactory to Black and Wenberg.After that interview, and on the same day, Black and Wenberg called at the,office of the Union, talked with George Dodson, field organizer for the Union, andsigned cards authorizing the Union to represent them for the purposes of collec-tive bargaining.Thereafter, during the lunch period and after work, Black,Wenberg, and Raymond \V Martin distributed union authorization cards amongemployees of the respondentsThe Union's first meeting was held on Monday,,,October 26, in the C. I. 0 hall about 8 blocks from the plant. Thereafter othermeetings were held at intervals of from 3 days to a week during the period.involved in these proceedings.,2The supervisors' meetings and the wage increase'sBy early November there was considerable union activity and discussiongoing on in the plant. On the night of November 4, Andersen and Carlsoncalled a meeting of the night shift supervisory employees.Present at the meet-ing were Andersen, Carlson, General Superintendent Smith, Foremen Roden--beck,and Starkey, Chief Night Inspector Major Overbeck, Head LeadmanThomas Buck and Leaduren Hugh Stanley, Bob Edwards and Jay Rutherford"The meeting was held about 9 p ni.'The purpose of the meeting, according to the testimony of Buck, was "tofind out why the boys were dissatisfied ; there was a union drive going on atthe time."Buck testified that Rodenbeck "said something to the effect thatthe boys were talking about joining a union because they weren't getting-enough money . . . and they weren't being treated good enough by the man-agement."Either Carlson, Andersen or Smith then suggested wage increases..After some discussion it was decided that employees should be given increasesand a 10 percent bonus for night work. In the cases of employees earning 85-cents or more per hour, leadmen were given authority to recommend the amount,of increase to be given the particular employee.'Carlson denied generally that anything was said at the meeting respectingunion activitiesRodenbeck was called as a witness for the respondent andtestifiedwith respect to other occurrences at the meeting, but did not deny2The witnesses were unable to fix the exact date.3Black is no longer employed by the respondents.Wenberg's testimony indicates thathe is now a repairman or setup roan4Buck, Smith,and Rutherfoid were no longer employed by the respondents at the time-of the hearing.5Most of the witnesses were unable to fix the exact date of this meeting.Carlson firstfixed it as November 9, but later stated that it could have been 2 or 3 days later or earlier.Production Manager Haupt fixed the date as 3 or 4 days after a day shift meeting(discussedhereinafter).The latter meeting he dated as about November 5. For reasons appearinghereinafter the undersigned finds that the meeting took place on the night of November 4.It is evident from the grant of this authority and from other facts indicated hereinafter,that leadmen were, at all times material herein, supervisory employeesThe undersigned-so finds. AUTOMATIC SCREW MACHINE COMPANY493making the statement attributed to him by Buck.Anderson, who was calledas a witness by the Board for cross-examination and by the respondent for directexamination, and Overbeck who was called by the respondent, were not ques-tioned regarding the incident.From his observation of the witnesses and afterconsideration of the testimony on other aspects of the case, the undersignedcredits the testimony of Buck.'Immediately after the meeting some of the night machine operators werecalled into the office one by one, interviewed by Andersen, Carlson and Smith,asked whether they were dissatisfied, and what their grievances were.Amongthe employees called in were Black and WenbergBlack was promised a raise,which was granted him on November 5.Wenberg stated that he wished tobecome a setup man and was told that he would be assigned to assisting Ruther-ford when new machines arrived 8 On November 5 Wenberg's wages wereraised from 80 cents to 90 cents per hour.On or about November 5, a meeting was held of the day shift employees andsupervisors.Present were Andersen, Smith, Production Manager Haupt' lead-nien and foremen of the day shift, and various clay shift operators.Accordingto the testimony of Haupt, the operators were given general wage increasesat this meeting because they were assuming additional duties.The increaseswere made effective immediately and were reflected in the pay check of November9,as was the case with the increases granted the night shift. Leadiaen werealso given authority at this meeting to recommend increases.3.The petition in opposition to the Union(a)The origin of the petitionOn November 11 Union handbills were distributed at the plant gates for thefirst time.On November 13 Wilkie C. Thacker, who at that time exercised sub-stantialmanagerial authority for the respondents, and whose present title isHead of Industrial Relations for the respondents,10 prepared the following pe-tition :' Carlson testified that Smith had been interfering with Night Superintendent Walters'operation of the night shift, and that the purpose of the meeting was to inform the groupthat Walters was to be obeyed. All the witnesses agreed, and the undersigned finds, thatgrievances of the leadmen against Walters were in fact discussedFrom that fact and theabsence of Walters the undersigned concludes that discussion of his status was also one ofthe purposes of the meeting. lloc ever, Carlson first testified that he had no recollectionthat anything was said with regard to raises or bonusesBut on cross-examination, hetestified that there probably was some discussion of wages but nothing of a definite nature.Later lie stated that he could not say that there was a time in Novemter when a largenumber of employees received raisesHowever, Walters testified without contradiction thathe was instructed by Carlson on November 5 to give the employees increases, "accordingto this meeting they had had the night previously ..Carlson told him that he "hadairived at a definite plan," whereby a previous arrangement under which operators hadbeen hired at $ 65 per hour,with automatic increases of $ 05 per hour every 30 days, was tobe discontnmed;those earning less than$85 per hour were to be raised to that amount ;those earning more were to be raised the amount recommended by the leadman in the specificcase.Walters was also instructed to ask each man, when informing him of the raise,whether he was satisfied.In conjunction with the leadnien and foremen,Walters carriedotit these instructionsIt is not disputed that the raises were actually granted on Novem-ber 5Walters' testimony is credited8These findings are based on the testimony of Black and Wenberg, which is credited.Carlson testified that following the November 4 meeting operators were called in individually"to see how-what their understanding was, whether they were going to work forSmith or Walters "I' At that timeHaupt was general foreman on the day shiftisThacker testified that at the time of hearing he had been occupying this positionapproximately 60 days. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetitionDated : NOVEMBER 13, 1942.We, the undersigned employees of the Automatic Screw Machine Co., dohereby wish to go on record as opposing any and all efforts to unionize theshop, as we are entirely satisfied with the hours, working conditions, andwages.We feel that since the wage schedule is at the present time abovethe union schedule, there is no advantage to be gained through joining anyUnion.This protest is entirely voluntary on the part of the undersigned em-ployees and completely free of any coercion.According to Thacker's testimony, Lester Simpson, a tool and cutter grinderemployed by the respondents, came to Thacker's office in the plant on November13, and stated that "the boys want[ed] to get out a petition against organizingthe shop, against any union." Simpson attempted to dictate the petition toThacker's stenographer, but was unable to phrase it satisfactorilyThackerthen dictated the document after Simpson had told him roughly what he wanted.The petition was then typed by Thacker's stenographer. Simpson took it andleft.An hour or 2 later Simpson returned, stated to Thacker that the employeeswould not sign the petition "in its present condition" and requested that it bechanged.Thacker refused to alter the document," Simpson then left.'(b)The circulation of the petitionCopies of the above petition were subsequently circulated in the plant andsigned by many of the respondents' employees.'The circulated petitions, how-ever, differed from the one dictated by Thacker in one respect : the clause "aswe are entirely satisfied with the hours, working conditions and wages" wascrossed out.As Walters entered the plant on November 13, employee Homer Brooks showedhim the petition and asked him to sign it and circulate it among the night shift.Walters refused.Brooks then laid the petition on a bench in the plant. Laterthat night Walters saw it in the tool crib, inspected it and found what pur-ported to be his signature on the last page."Walters took no steps to halt thecirculation of the petition or to remove his name therefrom."Overbeck, night chief inspector, whom the undersigned finds to be a super-visory employee, signed one of the petitions, but subsequently removed his signa-11Thacker did not indicate in what manner Simpson wanted it revised.12The Board alleged in its complaint that at the time he drafted the petition Thacker wasthe respondents' personnel manager.The respondents in their answer denied that at thattime Thacker was "the duly authorized Personnel Manager of the . . respondents," orthat her "in such capacity, or in any supervisory or executive capacity" prepared the petitionwith the knowledge or assistance of the respondents. Thacker was hired by the respondentsin June 1942 and placed in charge of the guards and plant protection work. In additionhe performed miscellaneous dutiesHe was responsible directly to Carlson and Andersen.He had an office in the plant and a stenographer, interviewed applicants for employment,consulted with General Superintendent Smith respecting applicants for employment andhired new emloyees. It was understood when he was hired that when adequate space hadbeen acquired, Thacker would become personnel manager.Walters testified that in Septem-ber hiring was being done by Thacker, whom Walters described as being "personnel oremployment manager."Gunnar Wenberg testified that he knew Thacker as employmentmanager.The undersigned finds that Thacker exercised substantial managerial authorityat the time of the preparation of the petition, and that his activities in connection therewithare attributable to the respondentsiiThe copy in evidence bears 224 signatures.14These findings are based on the uncontradicted testimony of Walters.13Walters did not sign the petition. AUTOMATIC SCREW MACHINE COMPANY495ture.Overbeck told Robert Garner, an inspector under Overbeck. that the peti-tion was in the tool crib, and said "I can't advise you either way but just goin and take a look." Later that night Garner found Overbeck sitting at a deskin the tool crib inspecting the petitionAccording to Garner, Overbeck "Couldn'tunderstand why the boys wanted a union." Garner replied that he was "in aposition that ihel couldn't talk either way . . .Overbeck then declared thatalmost all the women in Plant No. 1 had signed the petition, and pushed it to-ward Garner. Garner replied that he would notsign it, andwalked away.1e 'William Lenew, Overbeck's superior on the day shift, attempted to persuadeinspectors to sign the petition, according to Overbeck's uncontradicted testimony.Overbeck testified that he told his own foremen, in response to queries fromthem as to what he thought of the petition and what he thought would happenif they joined the Union, that he didn't know ; that it was up to them : thatthe petition was in the tool crib for them to look at and sign if they wantedto, and they could do as they pleased about it; that if the shop went on an eighthour basis they might get a ten cent an hourraise,"but they would take anawfulcut in pay due to the decrease in hours."OllieHaupt, at that time general foreman, and later production manager,signed the petition, as did Steward Schenck, leadman on Davenport automaticmachines. and Adolph Ebert. day shift head leadman. Schenck testified that thepetition circulated during working hours.';Ebert and Employee Charles Mills,son of Ellis Mills, nightsuperintendent of Plant No. 1, testified that they signedit during working hours.,4.Other statements by Overbeck to Garner.Garner testified that, sometime after his conversation with Overbeck relativeto the petition, Overbeck told Garner that Andersen had asked Overbeck whetherhe had a man working for him named Garner; that when Overbeck repliedthat he did, Andersensaid,"I have been informed that Garner is active inunionwork ;" that Overbeck then stated that Garner would not be interestedin the Union ; which reply seemed to satisfy Andersen.Garner further testified, that, later in his conversation with Overbeck, thelatter stated that the Company had checked with Garner's former employerand- had been informed that Garner was "a union agitator, and was fired' therefor tryingto organizethe shop."Garner told Overbeck "I don't know who toldyou that, but whoeverdid is a liar."In the sameconversation Overbeck stated that the respondent had "let' goodmen gobecause they was active in union work ; Stanley, for instance."According to Garner, Overbeck "more than once" engaged Garner in talksabout the Union ; "wondered why the boys wanted a union in the shop;" statedthat "they would cut the hours, they would cut the rates to the union scale."When Garner asked how he knew, Overbeck replied "I know by experience. Ihave been in unions before."Garner was not cross-examinedby the respondent with respect to theseincidents.Overbeck was called as a witness by the respondent but was notquestioned on direct examination respecting the specific statements attributedto him by Garner.18Overbeck did not at any time specifically deny having16These findings are based on the testimony of Garner.17 Schenck also testified that the petition in evidence contained the names of manyemployees who were employed much later than the date of the petition.18 Counsel for the respondent asked Overbeck whether Carlson or Andersen had evertalked to him with respect to union activities, concerning whether anyone belonged to theunion, or had instructed him to take any action with regard to union men or activities.Overbeck's answer was "No." 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade the statements.However, under cross examination by the union repre-sentative, Overbeck was asked what statements he had made concerning unions.He testified that his statements consisted of the declarations he had made tohis foremen, which have been related above.He denied having talked to Ander-sen about Garner and testified that "Bill Lenew told me that Bob Garner wasfiled oft his last job for being an agitator; he didn't mention union or otherwise,he said he was an agitator; and it was strictly a tumor among the fellowworkers-themselvesBob's own friends were in the shop talking about it, andthere was a feeling about anybody that comes in on a blacklist."The undersigned credits Garner's testimony."5.Thacker's conversation with RutherfordAccording to the testimony oli Rutherford, about a week or 2 after the November4 meeting of night leadmen and foremen, Rutherford was summoned to Carlson'soffice and questioned by ThackerThe interview lasted an hour.Only Thackerand Rutherford were present.Rutherford testified that Thacker stated that the records of various employeeshad been looked up, that he had noted that Rutherford had been in the army, andthat "there was no reason but to believe that [Rutherford] knew what every-thing was all about."He then asked Rutherford if he knew which employeeswere distributing union cards and engaging in organizational activity.Ruther-ford at first refused to answer.Thacker then stated that Rutherford of allpeople should be "patriotic" and "understand the conditions of the country andthe safety of war plants and employees of the Company [and should] tell thenames of these men just as a small patriotic duty."Rutherford still refused toname anyone. Thacker then explained that he was investigating un-Americanactin ities ; that whatever Rutherford said would be confidential and would notbe transmitted to the Company. After much persuasion Rutherford gaveThacker the names of Raymond Martin, George Black, Bob Garner, and a fourthman, whose name lie could not recall.20Conclusions as to interference, restraint and coercionBlack and Wenberg were unable to arrive at a satisfactory understanding withAndersen and Smith regarding wages prior to their visit to the union office.During the following 2 to 3 weeks the organizing campaign started by Black andWenberg resulted in considerable union discussion and activity, as is evident10No finding is made as to the truth of the assertions in'Overbeck's statements to Garnerrespecting(1) whether Overbeck discussed Garner with Andeisen;(2) whether the respond-ents had made inquiries at Garner's former place of employment11Thacker's testimony as to this incident was that there had been rumors of sabotage ;that he thereupon interviewed (separately) Rutherford, Vance (an inspector) and Overbeck ;that it was Rutherford who introduced the topic of union activity over Thacker's proteststhat he was not interested in such matters ; that Rutheiford implied that there night be aconnection between the union activity and sabotage;and that Rutherford then gave Thackerthe names of 3 persons, (whom Thacker did not identify) with the statement that theywould "bear watching"Thacker first testified that be asked Rutherford for the names ;subsequently he testified that Rutherford volunteered the names.Later in the interview,according.to Thacker,after Rutherford had sworn him to secrecy and received assurancethat the source of the information would be held"strictly confidential,"Rutherford"ratherreluctantly"gave Thacker a fourth name-that of Raymond MartinThe undersigned was not favorably impressed by Thacker's testimony.Rutheiford wasdirect and straightfoiward.From his observation of the witnesses,the undersigned creditsthe testimony of, Rutherford.Corroborative of that conclusion is the unlikelihood thatRutherford would volunteer Martin's name to Thacker as a likely saboteur,while at aboutthe same time(as appears in/)a) he was in effect asserting the contrary to Carlson. AUTOMATIC SCREW MACHINE COMPANY497from the testimony of Walters.and Buck's account of the meeting of November 4.In the light of thecircumstancesunder which it was made,the decision to raisewagesfrom a minimum of 65 cents to 85 cents and to give raises to those earning85 cents or over in accordance with the leadmen's recommendations,could onlyhave beenmotivated by the union activity discussed at the meeting;a conclusionsupported by the action of Andersen,Carlson and Smith, in calling in employeesindividually immediately after the meeting and in asking them to state theirgrievances.Prominent among those interviewed and promised concessions wereBlack and Wenberg.The undersignedconcludesthat the purpose of the respond-ents in granting the wage increasesof November5 was to forestall further unionactivity.In that connection,it is significantthat a weekthereafter,when theUnion'scampaign became open and aggressive,some of the employees decided to,oppose it affirmativelyIn articulatingthat opposition Thacker provided theUnion's opponentswith theirmanifesto.Certain of the respondents'supervisoryemployees provided motive power for its dissemination by signingthe petitionthemselves;and by permitting(and in the case of Overbeckby activelyfacili-tating)its circulation on company time and property during working hours.Theundersigned therefore finds that by the wage increases of November 5 and by theactivities of Thacker in connection with the drafting of the petition opposing theUnioh, by the activities of Haupt, Ebert,Schenck, Lenew,Overbeckand Walters 21in connection with its circulation,by Thacker's requests to Rutherford to givehim the names of employees active in the Union,and by Overbeck's statements toGarner and to other employees,the respondents have interfered with, restrained,and coerced their employees in the exercise of the rights guaranteed in Section 'Zof the Act 22B. Alleged surveillance of union meetingsThe complaint alleged that the respondents, through Carlson and Ellis Mills,,spied upon and interrogated their employees near the entrance to the union hall,when meetings were being held.The respondents' plant is located at 800 East Gage Avenue in Los Angeles ;the union hall at Slauson and Avalon.23 The plant is several blocks south andbout eight blocks east of the hall. Carlson resides at 1136 Hauser Boulevard,Fvhich is several miles north and west of Slauson and Avalon.At about 6 p. m. on some evening in November on which a union meeting was.^'eheduled for 6:15 pm., Carlson was seen by Dodson driving west on GageAvenue.At the intersection of Gage and Avalon, Carlson turned right intoAvalon and proceeded north in the direction of Slauson and the union hall.'i,Dodson testified that Carlson's car slowed down as it approached the hall;that Carlson looked across the street toward the hall, at the cars parked at thecurb, and directly into the face of Dodson, who was standing in the entrancewatching him.Carlson then drove one block beyond Slauson and turned right.Later Dodson saw him drive west on Slauson through Avalon.A number ofthe respondents' employees were in the building hallway ; others were'sittingin parked cars.Carlson testified that on some evening in November on his way21The undersigned finds that Walters' action in permitting the petition to circulateunimpeded on company time and property,and in allowing what purported to be his sig-nature to remain thereon,warranted the inference by the employees that he approved thepetition.22The undersigned does not find,however, as alleged in the complaint,that leadmen weregiven authority to recommend increases in order to prevent employees from receiving raises ;and will recommend that that allegation be dismissed.22Gage and Slauson run east and west; Avalon north and south.Gage is several blockssouth of Slauson.The union hall is on the west side of Avalon. 498DECISIONSOF NATIONALLABOR RELATIONS BOARDhome from the plant he had occasion to stop a block beyond Slauson to pick upa check.He readily admitted having seen Dodson standing in the entranceof the union hall on that occasion.He further testified that he customarily drivesby wayof Gage, Avalon and Slauson in traveling between the plant and hishome.The undersigned has viewed the neighborhood of Slauson and Avalon.Both streets are important arterial thoroughfares.The neighborhood is com-mercial and industrial in character.Various business enterprises are locatedin the vicinity, including a bank across the street from the Union hall.In view of the geographical location of the plant, the hall, and Carlson's home,the arterial nature of the thoroughfares and the character of the neighborhood,Carlson's presence in the vicinity at the time in question is not surprising.Hisexplanation was plausible.The undersigned finds that there is no substantialevidence to support the allegation that Carlson spied upon the respondents'employees near the union hall, and will recommend that it be dismissed.Clyde Sadler, a former employee of the respondent, testified that during themonth of October he was invited to attend a union meeting at the hall. AsSadler was standing on the sidewalk across the street from the meeting place,EllisMills, night superintendent of Plant No. 1,24 drove up and parked his cardirectly in front of Sadler.Mills said, "Hello, what are you doing here?" Sadler replied, "Trying to locateme a doctor, for one thing.""Well," Mills said, "I might take you to a doctor . .. I know an old one righthere on the corner.As soon as I go in the bank here, I will be back out hereafter a while, I might take you to a doctor."Sadler thanked Mills, but told him that he could locate a doctor himself.Sadler did not go to the union meeting.He testified that he was afraid to.Mills' action in parking his car across the street from the union hall and hisconversation with Sadler, do not impress the undersigned as the actions of aperson engaged in spying upon a union meeting or in illegitimate interrogation,of employees.The undersigned finds that 'there is no substantial evidence tosupport that allegation of the complaint, and will recommend that it be dismissed.C.The discharge of Raymond W. MartinMartin was hired on September 23, 1942, by Thacker, who assigned him to aburring machine on the night shift in the No. 2 plant, where he worked one night.On the next night he was transferred to Plant No. 1, operating a New Britain'automatic screw machine.26After one night on the New Britain Martin wasassigned to an Acme Gridley second operation automatic screw machine underRodenbeck, Buck and Rutherford.When Black and Wenberg distributed authorization cards among the employeesMartin asked Wenberg for blank cards.Thereafter Martin signed a card himself,talked to employees about the Union, distributed cards and secured signedauthorizations.After Martin had worked on the second operation machine for 3 to 4 weeks,Rutherford, with the approval of Buck, began to break him in as a leadman.28Rutherford testified that he recommended Martin for that position because hewas "one of our best operators."E4At that time, Mills was general foreman.25Martin remained on the night shift throughout his entire period of employment.Hehad had no previous machine experience prior to his employment by the respondents, afact of which he had informed Thacker.^ Leadmen are also called linemen and setup men. The terms are synonymous. AUTOMATIC SCREW MACIUINE COMPANY499Martin worked only 2 nights as a trainee leadman. Ellis Mills at that timeneeded anoperator in the Davenport department and asked Walters to provideone.Rodenbeck then spoke to Martin, told him that a man was needed onthe Davenports and asked whether he would be willing to work on them forawhile.Martin said that he would try it 27Martin was thereupon transferredto a Davenportmachine underLeadman Stewart Schenck, withEllisMills asgeneral foreman.28About a week thereafter the Acme Gridley second operation machines weremoved from the No. 1 to the No. 2 plant. During the moving, which took2 or 3 days, the second operation machines were shut down. At that timeMartin told Walters that he would like to return to second operation.Waltersasked him to remain on the Davenports until work on the Acme Gridley ma-chines was resumed.When second operation work was begun in Plant No. 2Walters spoke to Ellis Mills and told him that Martin wanted to return to theAcme Gridleys.Mills, however, stated that he could not spare Martin.As aconsequence, Martin was retained on the Davenports 22-The transfer to Plant No. 2Several days later, about November 2 or 3, Martin had a conversation con-cerning the Union with Charles Mills, son of Foreman Mills, and an operatorof a Davenport machine in the same department. Except with respect to howthe conversation began, the testimony of Martin and Charles Mills is in sub-stantial agreement as to what was said.$0As given by Martin, the conversation ran as follows : Mills declared that aunion would "ruin the shop."When Martin asked how, Mills stated, "theywould just call a strike."Martin replied that he did not think the Union wouldcall a strike in war time.Mills rejoined that there was no point in having aunion if it could not strike; that he did not like the Union and if 'the plant wasorganized he would quit ; and that if there was a strike he would continue towork.Martin quoted him as declaring that "If there is a picket line, I gota knife about that long (indicating) at home, and I am going to bring it down,and if anybody takes a swing at me they are going to get hurt."The nest night Walters came to Martin and told him to get his clothes ; thathe was being transferred to Plant No. 2The circumstances immediately pre-ceding the transfer, according to Walters' credible testimony, are as follows :Foreman Mills informed Walters that he wanted to discharge Martin ; thatMartin had been sitting with his feet propped up on a bench, reading a newspaperand not attending to his job.Walters testified that he was surprised by therequest because it was "very unusual for a man wanting to fire somebody else'sman, and he had just refused him a transfer."He asked Mills whether he had21Rodenbeck,Buck and Rutherford discussed whether to send Callison,a leadman, orMartin.Martin was chosen because he had less experience than Callison and could be moreeasily spared.29EllisMills'testimony as to how Martin was transferred was that Walters came tohim and said that he had no work for Martin and asked whether Mills could use him on theDavenports, and that he (Mills) thereuponmade a placeforMartinThe testimony ofWalters, Rodenbeck,Buck,Rutherford,Schenck, and Martin clearly establishes the contrary.Ellis Mills'testimony is therefore discredited.Except for this fact,the findings in the aboveparagraph are undisputed.29These findings are based on Walters'undisputed testimony.80Martin testified that he initiated the conversation by a joking remark ; Mills'testimony,with respect to how the conversation started was,"as to our exact words, I couldn'tremember them,but the body of it was that we were in a conversation regarding my signinga union card,and he requestedthatI sign for the union,and I refused to sign the card"The undersigned deems the conflict, if any, to be immaterial.549875-44-vol. 52-33 500DECISJONS OF NATIONAL LABOR RELATIONS BOARDa man to replace Martin.Mills said that he had.Upon further questioningby Walters as to the reason for his sudden change of mind, Mills told Waltersthat he had been advised that Martin had been talking to employees about theUnion3'Walters said that if that was the case, Martin must not be discharged,but should be transferred to second operation, as he had requested32In Plant No. 2 Walters turned Martin over to Rodenbeck.Rodenbeck recom-mended that Martin be assigned to first operation or trained as a setup man;'either of which would have been a promotion.Walters, however, told Roden-beck that Martin was needed more as a second operator. Another employeewho had been there about the same length of time was assigned to the positionforwhich Rodenbeck preferred Martin.Walters testified that he did notthink that Martin had sufficient experience to be a setup man.Martin was thenput on second operation.On the night he was transferred to Plant No. 2 Martin was given a companyrule book, along with a card, which he signed, certifying, that he had read thebook.Rule 3 of the General Shop Rules set out in the book stated that "em-ployees must be at their machines at starting time and must remain at theirmachines until quitting time." uOn the same night Walters told Rutherford that Martin had got into troubleat Plant No. 1; that he had to prove himself by staying on the job and doinggood work ; and that Rutherford should keep Martin at his machine. Ruther-ford then told Martin that he understood that Martin had been in trouble inPlant No. 1 and that he should stay on the job and mind his own business 3`11Walters quoted Mills as saying, "Now, my son, didn't tell me. It didn't come from myson, but I have got reports that [Martin] is peddling union news or cards or something."Both Charles and Ellis Mills denied that Charles informed Ellis of Charles' talk with Martinprior to Martin's discharge.31Walters testified : "Martin was a little on the spot with [sic] union activity . .. andif it was going to be that kind of a bad deal, I figured q would take him back where bebelonged, and that would be the end of it."Mills' testimony in substance was that any conversation he had with Walters concerningunion activity by Martin, was held after Martin's discharge ; he did not remember talkingwith Walters about Martin on the night Martin was transferred, or telling him that Martinwas passing out union cards. Insofar as this testimony is in conflict, the undersignedcreditsWalters.Around the same time, according to the testimony of Andersen, Millssought out Andersen, and told him he was going to discharge Martin.According toAndersen the latter questioned Mills as to the reason and was told that Martin had beensitting with his feet cocked up on a bench. Andersen then asked whether Mills had anyobjection to transferring Martin, and when Mills said that he, did not, Martin was trans-fei red to Plant No 2.Mills testified that he went to Andersen and asked whether he shouldletMartin go and that Andersen suggested his transfer.According to Mills, however, allhe told Andersen was that Martin did not seem to take an interest in his work. The under-signed finds it unnecessary to make any finding as to this conversation.asRodenbeck testified that he "needed setup men very badly," and that Martin wasqualified for the job11Carlson testified that the growth of the Company made a rule book necessary and thatits preparation was begun about 60 days prior to moving into Plant No. 2. All the men whowere tiansferred to Plant No. 2 were given copies of the book and cards like that signed byMartin.0 This finding is based on the testimony of Rutherford and Martin. Rutherford's testi-mony was as follows :I had no authority to tell him such, but I knew the conditions and knew he wason the spot, and I knew he was an earnest worker, and I just figured that I shouldtake it upon myself to tell him.srsI told him that I had understood he got into some trouble over at the other shop-of course, I didn't have to explain that to him ; he knew what it was all about-andthat if he came there on second operation, and be stayed on his job and minded hisown business, that he would have a job there as long as he wanted it. AUTOMATICSCREW MACHINECOMPANYThe discharge501,Martin worked in Plant No. 2 for 2 or 3 weeks. In the meantime, he, alongwith Black and Garner, had been named to Thacker by Rutherford as the leadersof the attempt to organize the Union.On the night of Thursday, November 19, 1942, Martin's machine became"tight."Rutherford called over Buck to look at it.They inspected the machine,checked the oil lines and other parts of the machine and found them in apparentorder.Being unable to find anything wrong, they decided, to let the machinecontinue running, and Martin resumed operations.At about 2 a. m. Fridaymorning the machine stopped operating, although the motor continued to run.Martin shut off the motor and called Rutherford. They and Buck workedon the machine the rest of the shift attempting' to ascertain the cause of thebreakdown.Walters came by several times and noticed that there was troublebut paid no particular attention to it 'When the night shift went off dutyat 6 a. m. Friday, Rutherford told Leadman Ebert of the day shift that theyhad been unable to find the source of the breakdown. Ebert and others on theday shift spent all day Friday tearing down and examining various parts of themachine.When the night shift came back to work at 6: 30,p. in. Friday, Eberttold Rutherford and Walters that it was his opinion that the main shaft hadfrozen.Walters told Ebert that he would look at the machine later in theevening ; in the meantime Martin was put to work on a burring machineSometime later Friday night Walters inspected the machine and found that itsmovement was free everywhere except at the extreme end of the machine.Walters discovered that at that point the camshaft was frozen and would notturn.In order to inspect the camshaft and the bearing, the night shift thenbegan to dismantle the casting which supported the shaft" They had difficultyremoving the fastenings holding the casting to the bed of the machine, andin driving the casting from the shaft.By 6 a in. Saturday the casting wasabout two-thirds removed.When the night shift left Saturday morning thecause of the freezing had not yet been ascertained.The day shift completedthe job of dismantling on Saturday morning. They found a lump of metal5AG"x 1/io," adhered to the shaft 7/18" from the extreme end. The bear-ing was dry and badly "galled."The day shift then repaired the machine. The shaft was dressed and thebearing honed.By Saturday night the machine was reassembled and backin operation.At 6 p. in. Saturday Martin came to work.He was stopped at the plant gateby the guard who told him that orders had been issued not to let Martin intothe plant; and that he had heard that Martin had been "fired." Shortly there-after,Carlson and Walters appeared at the gate.Walters told Martin thatAndersen had ordered him discharged.Martin asked for what reason.Walterstold him because he had not filled the oil cup on the camshaft bearing.Martinreplied that he did not know that there was such a cup on the machine. Carl-son tendered Martin his pay check, which had already been made out. Aftersome discussion concerning the amount of the check, Martin left.He has notbeen reinstated.The respondents' contentions as to the reasons for Martin's dischargeThe respondents denied that Martin was discharged for union activity.Ander-sen and Carlson testified that he was discharged for cause for the following80Walters testified that"we often have machines stick and I didn't think much of it"Atits extreme end the camshaft turns in a cast iron bearing, 21/4"long, resting in aniron casting. 502DECISQONS OF NATIONALLABOR RELATIONS BOARDreasons: (1) his work on the Davenports was unsatisfactory; (2) he wasreported to have inserted a defective shell in a machine and burned out thetooling; (3) he neglected to oil his machine, thereby causing its breakdown.These incidents will be separately discussed.(1)Martin's work on the DavenportsForeman Mills testified that while Martin worked on the Davenports, Millssaw him on two or three occasions over a period of 2 or 3 weeks, sitting on achair possibly 6 or 7 feet from his machine with his feet on a work bench, andreading a newspaper.Mills further testified that Martin's leadman, Schenck,reported that Martin was not taking an interest in his work.Finally, accordingto Mills, he reported to Andersen that Martin was showing no interest and shouldbe discharged.Andersen suggested that he be transferred back to his originaljob.While Mills testified to seeing Martin with his feet up and reading a news-paper, and related that he instructed Schenck to caution Martin, he admittedthat there was nothing wrong with Martin's work except his "attitude."The Davenport is an automatic machine. It must be stocked with materialabout every 40 minutes.Between stock changes an operator will, according toMills, occasionally gauge the product, watch the oiling, and see to it that thechips are cleaned out (an operation performed about twice a night).Millsadmitted that the machine may be watched as well sitting down as standingup.Mills conceded that other operators read newspapers, but he stated thatMartin read them as if he were "in a library." Finally, Mills testified that hecould not say whether Martin's machine was running at the times in question.Leadman Schenck" testified that Martin did not pay attention to instructionsand told Schenck that he was not interested in the work. Schenck also, accord-ing to his testimony, reprimanded Martin two or three times about sitting downand reading newspapers.However, the principal complaint voiced by Schenckwas that Martin did not learn to grind his tools.Mills' testimony was that an operator could not properly attend a Davenportwithout having his eyes constantly and uninterruptedly on the machine ; thatwhile an operator could sit down, he did not dare put his feet on a bench, be-cause if the cooling line stopped functioning, the tools would burn out in two-fifths of a second.On the other hand, Schneck testified that normally a Daven-port operator takes care of two machines.Martin testified that during his stayin the department he always operated two machines, and on one night three.Schenck, when asked what would have happened to Martin's machine if hehad left it to grind tools, stated that he could turn it over to another operator,who would then have three. Schenck went so far as to state that an operatorcould, for a short time, watch as many as four machines 3BMartin categorically denied that he was ever reprimanded or that his workwas criticized by Schenck or Mills.All of Martin's supervisors on the secondoperation, namely,Walters, Rutherford, Buck, and Rodenbeck, testified thathis work was satisfactory and that no one had ever complained of him. Buckdeclared that he was a "very good operator" who was entitled to promotion and89 Schenck signed the petition opposing the Union.8° Charles Mills also testified that an operator must keep a constant eye on his machine.His testimony in substance was that an operator could watch two machines for possibly30 minutes.He also testified that he saw Martin sitting on a stool or bench with his feetup, and reading a newspaper, but could not say whether Martin's machine was running atthe time. AUTOMATIC SCREW MACHINE COMPANY503that he (Buck) was reluctant to let Martin go on the Davenports ; Rutherfordcharacterized Martin as "one of our best operators." 90In view of the high standard of Martin's work on the second operation machinesand the vague and unsubstantial nature of the charges of Mills and Schenckrespecting his work, the undersigned is not persuaded that Martin's performanceon the Davenports was unsatisfactory.When Walters asked Mills to let Martinreturn to second operation Mills said that he could not spare him.Thus, what-ever Martin's deficiencies as a Davenport operator may have been, until Millslearned of Martin's union activity, he resisted the efforts of Walters and thedesire of Martin to effect his transfer from Mills' department.The undersignedtherefore finds that the standard of Martin's work on the Davenports could nothave been a factor in his transfer or his discharge.(2)The defective shell incidentAccording to the undisputed testimony of Rutherford and Buck, in the springof 1942 an employee named Arthur Meese was, over his objection, shifted fromthe Davenport machines to second operation.Meese did not like the secondoperation work.While there he became involved in a scuffle with Max Garrett,a lead man. After -2 or 3 nights he was transferred back to the Davenports.About a week after his return to the Davenports, Meese told Rutherford thatwhile he was on second operation he had deliberately put a defective shell inthe machine and burned out the tools in order to avoid operating it 41The next evening Rutherford related the incident to Buck who suggested thatit be reported to Superintendent Smith.Rutherford, however, persuaded Buckto say nothing about it.42Nothing further was said about the incident until the meeting of night lead-men and foremen on November 4. At that meeting Carlson and Andersen askedthe leadmen to state any problems they had.Buck asked what should be doneto a man who deliberately put a defective shell on a machine in order to burnout its tools.Carlson exclaimed, "Why, that is sabotage."Rutherford wasasked to give the man's name.He at first declined to do so. Carlson theninformed him that it was his duty as a leadman to report such matters forinvestigation by the Navy Department.Up to that point the testimony of thewitnesses who were at the meeting is in agreement.As to what occurred there-after, there is conflict.Rutherford and Buck testified that Rutherford named "Art" or "Arthur" asthe employee ; 42 that he then related the incident and described Arthur asbeing a leadman on the Davenports, and a slender man who wore glasses.Andersen and Carlson, however, testified that Rutherford named RaymondMartin 44Carlson's testimony was that everyone at the meeting heard Ruther-ford give Martin's name.Buck and Rutherford explicitly denied that Martin'sname was mentioned.40 Overbeck, chiefof secondoperationinspection,testified that Martin did not inspect thework as it came from his machine. Overbeck also stated that about "once a night" hereported Martin's laxity in self-inspection to Martin's leadmen.Overbeck's testimony is socompletely at variance with the overwhelming testimony to the contrary, including that ofGarner,who inspected Martin's work, that the undersigned is unable to credit it.41The second operation machine performs six operations simultaneously.The operatorplaces a shellon the machine at its starting point. It is then shifted automatically throughsix positions,in-each of which aseparate operation is performed.Each position has its owntooling.A defective shell will burn out the tools, necessitating a shut down of 2 to5 hours.41Rutherford testified that Meese had been doing good work on the Davenports, and inview of the circumstances, he thought that the matter should be disregarded.42According to their testimony, Rutherfordand Buck atthat time did not know "Art's"last name.44Martin is tall,of mediumbreadth anddoes not wear glasses. 504DECLSIIONS OF NATIONAL - LABOR RELATIONS -BOARDOf the other participants in the meeting, namely Superintendent Smith, Fore-men Rodenbeck and Starkey, Chief Night Inspector Overbeck, and LeadmenEdwards and Stanley, only Rodenbeck and Overbeck testified.Both were calledas witnesses by the respondent.Overbeck's -testimony did not relate to -themeeting.Rodenbeck testified that he could not recall having heard any namein particular mentioned. 'On the day after the meeting, according to Carlson's testimony, he gave Mar-tin's name to Commander Arnold of the 11th Naval District, for investigation."Sometime in January, according to Carlson, he received an oral report from theNaval District to the effect that the investigation had disclosed nothing morethan horseplay.Carlson further testified that, 1 or 2 weeks after the meeting, he met Ruther-ford in the plant and asked him to point out Raymond Martin. Rutherfordthen said, according to Carlson, that the name he had given was not Martin but"Art somebody."Carlson, however, took no action with respect to either Meeseor Rutherford.Meese is still in the employ of the company as a leadman in theDavenport department.He did not testify..Andersen's testimony was that he paid little attention to the discussion, aboutMartin at the meeting; and that it was Carlson who pressed the subject. Theundersigned views such an attitude as incomprehensible, in view of: (1) thenature of the offense; (2) the fact that Andersen was in charge of the shop; and(3) the fact that the complaint, if made, was, according to Andersen's own asser-tion, the second he had heard concerning Martin within the space of severaldays.Carlson's action in not pursuing the question of identity any furtherwhen, as he testified, Rutherford later denied that Martin was the individualnamed, seems inexplicable when contrasted with the prompt action which he tookconcerning Martin initially.48Upon consideration of the-above facts and hisobservation of the witnesses, the undersigned credits the testimony of Buck andRutherford.(3)Martin'sfailure to fill the oil cup-The second operation machines are known as Acme Gridleys, Model RA. Onthe end of the Acme Gridley, affixed to the casting supporting the camshaft, isan oil cup 47 equipped with a feed which can be adjusted to drip at various speeds.The cup oils the camshaft bearing which froze on Martin's machine.The bear-ing'itself is cast iron ; the camshaft soft steel.The diameter of the shaft whereClearance between the shaft and thebearing, in which the shaft turns, is 3/1000 of an inch.The shaft makes onecomplete revolution approximately every 71/2 seconds.The respondents contended that Martin neglected to keep the oil cup filled ;that the absence of oil was the cause of the freezing of the shaft ; and that Martin'saction in permitting the bearing to run dry was one of the reasons for his dis-charge.Considerable evidence was introduced with respect to the operation of themachine and the necessity for oiling the camshaft. It is conceded that Martindid not fill the oil cup.4EThe respondents'contract with the government requires the reporting of incidentssavoring of sabotage.-40Carlson placed the date of the foremen's meeting as November 9 and the date he reportedMartin as November 10. It is noteworthy that Carlson testified that he called the Navy2 or 3 weeks after the report to ask what was being done about it. In the meantime hehad had the conversation detailed above,but apparently made no attempt to report thestrange turn of events.47Approximately 1% inch long and 1^/4 inch in diameter.r AUTOMATIC SCREW MACHINE COMPANY505While Production Manager Haupt and Leadman Ebert, of the day shift, testifiedthat the foremen, leadmen and operators on the day shift were instructed to fillthe camshaft oil cup on the Acme Gridley, the uncontradicted testimony is thatno such instructions were ever issued to any of the foremen, operators or leadmenon the night shift, prior to Martin's discharge.'eIn addition, the majority of the night shift witnesses testified that they hadnever put oil in the camshaft cup on'the Acme Gridley, had never seen anyoneelse do it, or had ever seen oil in it. That testimony was likewise uncontra-dicted.'DOpinions differed widely as to the cause of the freezeup and the necessity foroiling the camshaft cup.All witnesses agreed that they had never before knowna camshaft to freeze.Haupt, and Otto Bernhardt, a repairman who dressed theshaft before it was replaced, testified that in their opinion the bearing frozebecause of a lack of oil.Ebert and Rodenbeck indicated that they thought thatthe shaft required some oiling, but expressed no opinion as to the cause of thefreezing.On the other hand Buck, who has had 17 years experience in the oper-ation of automatic screw machines, stated positively that in his opinion thecamshaft turned so slowly and carried so small a load that if any lubrication wereneeded, oil splashings from other parts of the machine were sufficient to provideit ; 60 and that the cause of the breakdown may have been a bent spindle, or achip of steel entering the bearing.Walters, while of the opinion that the bearing should be oiled, was also of theopinion that the cause of the freezing was a strain thrown upon the shaft bythe insertion of an oversized shell, in combination with a tightly adjusted collet.Such a result could follow, according to Walters, even though the shaft wereoiled.James J. Graham, a designing engineer called as an expert witness by theBoard, testified that the camshaft turned too slowly to accumulate the frictionnecessary for freezing ; and that in his opinion the shaft would not freeze fromlack of lubrication alone.61The undersigned finds it unnecessary to make any finding as to the cause of thebreakdown, but believes that the conflict in opinion has bearing on whether therewas probable and reasonable cause for Martin's discharge for failure to fill thecup.Andersen testified that he decided to discharge Martin when he discovered thealleged cause of the breakdown ; to-wit : Lack of oil.According to his testimony,on Friday night, (November 20) between 6 and 7 p.m. and after the cause of thebreakdown had been ascertained,he talked to Walters and Martin, and asked the.s Every witness who worked on the night shift in connection with the second operationso testified ;Walters, Black, Wenberg, Martin, Rutherford, Buck and Rodenbeck.The in-structions given to night shift operators with reference to lubrication were that they shouldsee that cutting oil was maintained at an adequate level and that lubricating oil was keptin the gear case.Neither of those oiling systems has any connection with the camshaftoil cup.Not until after Martin's discharge were orders issued to keep oil in that cup.49Rutherford did testify that he occasionally, perhaps once a month, went to the Daven-port department, borrowed an oilcan and dropped oil in some of the cups, but stated thathe did that "more or less as something to do." The oil cup holds 2 to 3 ounces of oil andwill run dry in 2 or 3 hours. Rodenbeck testified that he oiled the cup when he was anoperator, but did not indicate how often or whether it occurred while he was employedby the respondents.60The camshaft is supported by other bearings inside the frame of the machine. Thesebearings carry the main load, and are lubricated from the gear case.According to Walters,the end bearing furnishes no working support.61Graham corroborated Walters' assertion that the radial and thrust loads were carriedon bearings inside the machine and stated that the only purpose of the extended camshaftwas to provide outboard support. 506DECISIfONS OF NATIONAL LABOR RELATIONS BOARDlatter why he "didn't oil the machine" ; and that Martin at first stated -that hehad oiled it, but later declared that he had never seen the oil cup. Immediatelythereafter, according to Andersen, he instructed Carlson to make out Martin'scheck and to discharge him ; after which Andersen left the plant.Both Martinand Walters denied having had any conversation with Andersen on Friday night.It is clear from the overwhelming testimony that at the time the day shift lefton Friday shortly after 6 p. in. Ebert was of the opinion that the main shaft wasfrozen inside the machine. It was not until later that night that Walterdiagnosed the trouble as being in the camshaft bearing at the end of the machine.The night shift worked all Friday night dismantling the casting and by Saturday,morning had the shaft only 23 removed. The job was finished by the dayshift.It is thus evident that at the time Andersen left the plant on Friday nightthe source of the trouble had not yet been ascertained.Carlson testified that An-dersen told him on Friday night to discharge Martin ; but that because the officeforce had gone for the day he permitted Martin to work that night and gaveorders to the guard not to admit Martin on Saturday night.Martin was notinformed of the decision to discharge him until he came to work that night. -Inview of these facts, the discharge of Martin must have been decided upon beforethe cause of the breakdown had been ascertained, or else, contrary to the as-sertions of Andersen and Carlson, it was decided upon on Saturday." In eitherevent,Martin's and Walters' testimony that they did not speak with Andersenon Friday night must be credited." The undersigned therefore cannot acceptthe respondents' assertions that Martin's failure to fill the oil cup was a factor inhis discharge.Conclusions as to Martin's dischargeIt is apparent from the foregoing that the respondents' asserted reasons fordischarging Martin are not supported by the facts. The testimony of fellowworkmen and all his supervisors on the second operation discloses that hiswork was satisfactory and that no complaints had ever been made against him.His competence is further attested by the estimates given his work by Buckand Rutherford, by his initial promotion to traineeleadman andby Rodenbeck'srecommendation, after the transfer to Plant No. 2, that he be trained asa setup-man or put on first operation ; both tasks involving skill.That dissatisfactionwith his work on the Davenports was not the cause of Mills' decision to dischargehim is evident from Mills' reluctance to release him when Walters had requestedit 2 or 3 days before.More' persuasive than the calibre of Martin's work as thereason for Mills' desire to be rid of Martin is Mills' statement to Walters onthe day of the transfer, to the effect that Martin had been "peddlingunion newsor cards."Whether or not Mills secured that information from his son, Charles, itisunnecessary to determine. It is clear from Walters' testimony that he hadreceived it from some source.The undersigned therefore finds that Ellis Millsdetermined upon Martin's discharge because of his union activity. It is furtherfound that Martin's transfer from the Davenports was the result of his unionactivity.63The undersigned does not, however,regard as a material factor the actual time whenthe decision to discharge Martin was made. The conclusion as to Martin's case would bethe same irrespective of whether the decision was made on Friday or on Saturday." Walters' testimony was that on Saturday night when be arrived at the plant he wentimmediately to Martin's machine to see whether the cause of the breakdown had beenascertained during the day.He found the machine back in operation.Carlson was there.He informed Walters that Andersen had instructed him (Carlson)to discharge Martinfor letting the machine freeze up.Walters said that that would be a "bad thing," andasked where Andersen was ; that he would"like to see Mr.Andersen and discourage himfrom firing Mr. Martin." Carlson said that Andersen had left. AUTOMATIC SCREW MACHINE COMPANY507It is clear from the testimony of Buck and Rutherford, which has been credited,that, contrary to the assertions of Carlson and Andersen, it was Meese and notMartin who was named at the November 4 meeting as the principal in the defectiveshell incident.It is therefore apparent that other considerations motivatedThe persuasive inference is that Martin was reported as a consequence ofRutherford's naming him to Thacker as being active on behalf of the Union.Irrespective of whether the camshaft oil cups required oil or did not ; whetherthe cause of the breakdown was lack of oil or was not, it is evident that responsi-bility for the delinquency, if any, was not Martin's.The overwhelming evidenceis that on the night shift instructions were never given to keep the cups oileduntil after Martin's discharge.Moreover, when Martin's machine became "tight"on Thursday night Buck and Rutherford inspected it, could find nothing wrong,and decided to let it continue operating.The decision to proceed therefore, wasnot that of Martin's but of his superiors, a fact which investigation would haverevealed °'Finally, Andersen's testimony that the cause of the breakdown wasknown on Friday before he left the plant, is contradicted by the evidence that noteven the location of the trouble, much less its cause, had been ascertained atthe time Andersen instructed Carlson (according to their testimony) to dischargeMartin.In addition to its timing with relation to Rutherford's talks with Thacker,the manner in which tjie discharge was effected was also unusual. Andersenwas .in charge of the shop. Yet, although he supposedly talked to Martin onFriday night he said nothing to Martin about discharging him. Instead, hedelegated the job to Carlson, who also concealed it from Martin.No investigationof any kind was made ; none of Martin's supervisors was consulted ; Martin wasgiven no opportunity to defend himself ; he was simply refused admission to theplant on Saturday night and told that he was discharged.The undersigned concludes and finds that Martin was transferred from theDavenports to Plant No. 2, and subsequently discharged, because of his unionand concerted activities.It is further found that by discharging Martin, andby failing and refusing to reinstate him after his discharge, the respondentsthereby discriminated with respect to his hire and tenure of employment, andinterfered with, restrained, and coerced their employees in the exercise of the -rights guaranteed in Section 7 of the ActIt is further found that by Walters' instructions to Rutherford to keep Martinat his machine, and by Rutherford's warning to Martin to stay on the job andmind his own business, the respondents have interfered with, restrained andcoerced their employees in the exercise of the rights guaranteed in Section 7 ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III above, occurring inconnection with the operations of the respondents described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce."In this connection the testimony of Walters was that:" . . . [Rutherford]felt thathe was more responsible than Martin because he did not tell Martin.So I told Mr. Ruther-ford...that maybe we had fired the wrong man, and he agreed that we did and, ofcourse, it was dropped right there, because of course, I didn'twant to fire anyone else."O'Martin's transfer from the Davenports was not alleged in the complaint as an unfairlabor practice. 508DECISIONS OF NATIONALLABOR RELATIONS BOARDV.THE REMEDYHaving found that the respondents have engaged in certain unfair labor prac-tices, the undersigned will recommend that they cease and desist therefrom andtake certain affirmative action in order to effectuate the policies of the Act.Since it has been found that the respondents have discriminated in regard tothe hire and tenure of employment of Raymond W. Martin, therebydiscouragingmembership in the Union, it will be recommended that the respondents offerMartin immediate reinstatement to his former or substantially equivalent posi-tionwithout prejudice to his seniority and other rights and privileges. Itwill also be recommended that the respondents make whole Raymond W. Martinfor any loss of pay he may have suffered by reason of the discrimination againsthim, by payment to him of a sum of money equal to the amount which he wouldnormally have earned as wages from the date of his discharge to the date of theoffer of reinstatement,less his net earnings 66 duringsuch period.Upon the basis of the foregoingfindings offact, anduponthe entire recordin the case, the undersigned makes the following:CONoIus1oNs OF LAW1.United Electrical, Radio & Machine Workers of America, Local 1421, CIO, isa labor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofRaymond W. Martin, thereby discouraging membership in the United Electrical,Radio & Machine Workers of America, Local 1421, CIO, the respondents haveengaged in and are engaging in unfair labor practices within the meaning ofSection 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondents have engagedin andare engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.5.The respondents have not engaged in, unfair labor practices within themeaning of Section 8 (1) of the Act, insofar as the complaint alleged thatthey had engaged in surveillance of meetings of the Union and interrogatedtheir -employees in the vicinity of the union hall ; or by referring to Unionmembers and officers in derogatory and opprobrious terms ; or byrequiringemployees to sign statements repudiating their former union activityas a con-dition of reemployment;, or by granting leadmen power to prevent employeesworking under them from receiving additional wage increases.RECOMMENDATIONSUpon thebasis of the above findings of fact and conclusions of law,the under-signed recommends that Automatic Screw Machine Company and Ernest M.Carlson, Esther Carlson, Arthur Andersen,and Martha Andersen,individually6eBy "net earnings"ismeant earnings less expenses;such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for,his unlawfuldischarge and the, consequent necessity of his seeking employment, elsewhere.SeeMatterof Crossett Lumber'CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local2590,8 N. L. R.B. 440.Monies received for'work performed upon Federal,State, county,municipal,or-other work-relief projects shallbe considered as earnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7. AUTOMATIC SCREW MACHINE 'COMPANY509and as co-partners, doing business as Automatic Screw Machine Company; andtheir officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership In the United Electrical, Radio & MachineWorkers of America, Local 1421, CIO, or any other labor organization of theiremployees by discriminating in regard to the hire and tenure of employmentof their employees, or any term or condition of employment ;(b) In any other manner interfering with, restraining, or coercing theiremployees in the exercise of the right, to self-organization, to form, join, orassistlabor organizations, to bargain collectively through representatives oftheir 'own choosing and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection as guaranteed in Section7 of the Act ;2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Raymond W. Martin Immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniorityand other rights and privileges ;(b)Make whole Raymond W. Martin for any loss of earnings he may havesuffered by reason of the respondents' discrimination against him, by paymentto him of a sum of money equal to the amount which he would normally haveearned as wages during the period from the date of his discharge to the dateof the offer of reinstatement, less his net earnings" during such period;(c)Post immediately in conspicuous places throughout their plants in LosAngeles, California, and maintain for a period of at least sixty (60) consecutiveclays from the date of posting, notices to their employees stating: (1) that therespondents will not engage in the conduct from which it is recommended thatthey cease and desist in paragraph 1 (a) and (b) of these recommendations;(2) that the respondents will take th' affirmative action set forth in paragraph2 (a) and (b) of these recommendations; and (3) that the respondents' em-ployees are free to become and remain members of United Electrical, Radio &Machine Workers of America, Local 1421, CIO, and that the respondents willr.otdiscriminate against any employee because of his membership or activityon behalf of that organization ;(d)Notify the Regional Director for the Twenty-First Region in writingwithin ten (10) days from the date of the receipt of this Intermediate Report,what steps the respondents have taken to comply herewith.It is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report the respondents notify said Regional Directorin writing that they will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondents to take the actionaforesaid.It is further recommended that the complaint be dismissed insofar as it al-leges that: the respondents engaged in surveillance of meetings of the Unionand interrogated employees in the vicinity of the union hall ; referred to unionmembers and officers in derogatory and opprobrious terms ; required employeesto signstatements repudiating their former union activity as a condition of re-employment ; and granted leadmen power to prevent employees working underthem from receiving additional wage increases.As provided in Section 33, of Article II of the Rules and Regulations of the57 See footnote 56,supra. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board, Series 2-as amended, effective October 28,1942, any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant, to Section 32 of Article IIof the said Rules and Regulations, file with the Board, Rochambeau Building,Washington, D. C., an original and four copies of a statement in writing settingforth such exceptions to this Intermediate Report or to any other part ofthe record or proceeding(including rulings upon all motions or objections) ashe relies upon, together with the original and four copies of a brief in supportthereof.As further provided in said Section 33, should any party desire per-missionto argue orally before the Board, request therefor must be made in'writing within ten (10) days from the date of the order transferring the case tothe Board.CHARLES W. SCHNEIDEBTriad ExaminerDated July 27, 1943.